We do not regard as material to the decision the portion of the opinion reading as follows: "Consequently, in this case at least, the reason of the rule requiring corroboration is much modified and a lesser degree and quantity of corroboration will be exacted (Blanchard v. Blanchard, 10 Cal.App. 203, [101 P. 536]; MacDonald v. MacDonald, 155 Cal. 665, [25 L. R. A. (N. S.) 45, 102 P. 927]), — and express no opinion thereon. *Page 561 
The application for a hearing in this court, after decision in the district court of appeal of the third appellate district, is denied.
All the Justices concurred.